DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  	a) On page 6, in line 31, “PENTARY” should read, “PENTARAY”.
	b) On page 9, in line 15, “PENTRAY” should read, “PENTARAY”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 11, in line 1, “The method according to claim 9” lacks antecedent basis.
	b) In claim 11, in line 2, “the smooth reconstruction” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120071751 to Sra et al. (hereinafter referred to as “Sra”) in combination with “Neural Network Architecture for 3D Object Representation” by Cretu et al. (hereinafter referred to as “Cretu”).
As to claim 1, Sra discloses a method, comprising:
	Processing a set of location measurements acquired in an organ of the given type, to produce a three-dimensional model of the organ ([0052]; Fig.6, steps 50, 52, 54, 56, 58, 60, 62, 64, 66, 68; the 3D position coordinates of a catheter are obtained as it is moved through an anatomic chamber, and the positions are assembled into a 3D model of the chamber).  Sra does not disclose the neural network and corresponding features.  However, these are well known.  For example, Cretu teaches 3D object modeling using a neural network (abstract) and further teaches: 
	in a processor (inherent for neural networks), receiving example representations of geometrical shapes of a given type of organ (page 32, left column, first paragraph. Learning is based on volumetric representations of objects. Each object would inherently have a shape.  These could be an organ, note for example, fig.2 e) and f)) ; and
	in a training phase, training a neural network model using the example representations; and in a modeling phase (page 32, left column, first and second paragraphs), applying the trained neural network model to a set of location measurements to produce a three-dimensional model of the organ (page 31, right column, next to last paragraph; page 32, paragraph spanning the left and right columns).
	Cretu states that its neural network representation is compact, reasonably accurate and saves memory (page 35, right column, section 4, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Sra’s invention according to Cretu.
As to claim 2, Sra discloses the method according to claim 1, wherein the set of location measurements comprises location measurements over one or more paths of a catheter in the organ ([0052]-[0053]).
As to claim 3, Sra and Cretu render obvious the method according to claim 1, wherein training the neural network model comprises training the neural network model to produce a smooth reconstruction (Sra: [0064]. Cretu, Fig.2, showing smooth object models).

As to claim 5, Sra and Cretu render obvious the method according to claim 1, wherein receiving the example representations comprises receiving at least one example representation modality selected from the group of representation modalities consisting of a processed electro-anatomical map and processed medical images (Sra: processed medical images ([0052], fluoroscopic images, in view of Cretu, page 32, left column, first paragraph).
As to claim 6, Sra and Cretu render obvious the method according to claim 1, wherein applying the trained neural network model comprises applying the trained neural network model to locations measured by at least one measurement system selected from the group of measurement systems consisting of an electro-anatomical mapping system and a medical imaging modality (Sra: processed medical images ([0052], fluoroscopic images) .
As to claim 7, Sra discloses the method according to claim 1, wherein the organ is a left atrium of a heart ([0046]).
With regard to claims 8-10 and 12-14, see the discussions above for claims 1-3 and 5-7 respectively.  Sra discloses a system comprising a memory and processor (Sra: [0074], computer, in which a processor and a memory are inherent.  Cretu: neural networks inherently involve a computer; information is stored, page 33, left column, fourth full paragraph)

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20190053728 to Yang et al. teaches using a 3D representation based on image data of a heart, acquiring electrophysiological data, reconstructing an activation recover interval image of the heart based on the 3D representation and the electrophysiological data.  Further teaches building a model from CT images, wherein surface electrodes are reflected on the model . 
	 “Three-Dimensional Mapping in the Electrophysiological Laboratory” by Maury et al. reviews different devices to obtain 3D electro-anatomical maps of the heart. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665